DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 5-9, 12-15 are objected to because of the following informalities:  
With regards to claim 1-2, 5-9 and 12-15, the limitation “the said” should be changed to – the – or – said ---. For example, in the second to last line of claim 1, the claim recites “the said second signal…” which should be amended to --- the second signal..—or --- said second signal ---. 
In claim 14, in line 3, the word --- fiber --- should be inserted before the term “optical rotary joint”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claim 1, the claims sets forth in lines 1-2 “A combination system for an imaging apparatus and/or a pressure measurement apparatus”.  It is unclear as to whether Applicant is attempting to claim 1) a system (i.e. “combination system”) combining an imaging apparatus and a pressure measurement apparatus or 2) just a pressure measurement apparatus or 3) a “combination system” (i.e. a system that combines units of a system) that includes an imaging apparatus and some other unit for the combination or includes a pressure measurement apparatus and some other unit for the combination.  For examination purposes, Examiner assumes Applicant is claiming a system combining an imaging apparatus and a pressure measurement apparatus.  
With regards to claim 1, in line 3, the limitation “a combination optical or ultrasound imaging and pressure measurement probe” is recited.  It is unclear as to what is meant by this limitation (i.e. does Applicant mean that the apparatus comprises a “combination optical” element or an ultrasound and pressure measurement probe OR that the apparatus comprises a combination probe combining optical imaging and pressure measurement or a combination probe combining ultrasound imaging and pressure measurement?).  For examination purpose, Examiner assumes the latter.
Claim 5 recites the limitation "the pressure measurement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the said first optical fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Pub No. 2017/0188834).
With regards to claim 1, Lu et al. disclose a combination system for an imaging apparatus and/or a pressure measurement apparatus comprising:

b)    an optical or ultrasound imaging apparatus (126) in communication with the said first signal channel, which includes a first optical or electrical signal transmission line (121; 105) (paragraphs [0049], [0054], referring to the OCT imaging single mode fiber (121) being connected to the OCT console (126); Figures 3A, 6B);
c)    a pressure measurement apparatus (125) in communication with the said second signal channel (121/124; 114) which includes a pressure transducer (paragraph [0035], referring to pressure measurements, including FFR, being obtained; paragraphs [0049], [0054], referring to the fiber optic sensor being connected to the FFR console (125); paragraphs [0014], [0019], [0048]-[0049], referring to the pressure sensing optical element including a fiber Bragg grating, a Fabry-Perot sensor, a optomechanical based sensor, a photo-elastic based sensor, or a photonic crystal fiber, etc., which are pressure transducers (i.e. a fiber Bragg grating measures strain which is 
With regards to claim 2, Lu et al. disclose that a portion of the combination probe which encompasses the first signal channel and the second signal channel has a size of less than 3 French (paragraph [0019], referring to the diameter of the third arrangement, which encloses/encompasses the first and second arrangements, being less than 2.6 French, etc.).  
With regards to claim 5, Lu et al. disclose that said bore defines at least a first opening to the environment from which the pressure measurement is acquired (paragraph [0012], referring to the sheath having an opening through which pressure in the vessel can be transmitted).
With regards to claim 6, Lu et al. disclose that said pressure transducer is encompassed by a protective sheath (i.e. tubing for FFR core or the sheath of (101)) inside the bore (paragraph [0049]; Figure 3A, B, C,D).
With regards to claim 7, Lu et al. disclose that said protective sheath defines at least a second opening via which the pressure in the bore is transmitted to the pressure transducer (paragraphs [0012], [0049]-[0052]; Figures 3-5).
With regards to claim 8, Lu et al. disclose that said optical imaging apparatus is configured to perform Optical Coherence Tomography (paragraphs [0002], [0054]).
With regards to claim 9, Lu et al. disclose that said optical imaging apparatus is configured to perform spectroscopy (paragraph [0019], referring to performing a spectroscopy and/or OCT procedure).

With regards to claim 13, Lu et al. disclose that said first optical fiber is terminated with an optical connector (127) on one end (paragraph [0053]-[0054]; Figure 6, note that optical fiber (121) can terminate with an optical connector (127)).
With regards to claim 14, Lu et al. disclose that the optical imaging apparatus includes a fiber optical rotary joint (122) and the optical connector (127) is connected to the optical rotary joint (122) (paragraphs [0053]-[[0054]; see Figure 6C).
With regards to claim 15, Lu et al. disclose that said rotatable arrangement (i.e. body of the housing third arrangement (120) which comprises the rotatable arrangement) is attached to one end of the optical connector (127) (see Figure 6C).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 1 above, and further in view of Jaffer et al. (US Pub No. 2016/0228097).
With regards to claims 3-4, as discussed above, Lu et al. meet the limitations of claim 1.  However, they do not specifically disclose that said first signal channel and the second signal channel are enclosed in a rotation transfer device, wherein the rotation transfer device is a torque coil. 
Jaffer et al. disclose a hybrid modality catheter (314) which is automatically rotated inside the sheath and comprises of two radiation channels (316, 318) which are rotated at the same speed/rate about the axis of the catheter in order to record the target concurrently (Abstract; paragraph [0042]; Figures 1A, 3).  To facilitate the rotation of the catheter (314) with the use of a rotation joint, the torque coil (TC) may be disposed over and around both radiation channels (316, 318); paragraph [0043]; Figure 3; note that both channels are enclosed in the torque coil).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first and second signal channels of Lu e tal. be enclosed in a rotation transfer device, wherein the rotation transfer device is a torque coil, as taught by Jaffer et al., in order to rotate the two signal channels at the same speed/rate about the axis of the catheter in order to record the target concurrently (paragraph [0042]).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 1 above, and further in view of Valley et al. (US Patent No. 5,766,151).
With regards to claims 11-12, as discussed above, Lu et al. meet the limitations of claim 1.  However, they do not specifically disclose that the second signal channel transmits the pressure signal electrically and includes a plurality of electrical wires, wherein said second signal channel is terminated with a plurality of conductive rings whose axes are substantially aligned with the axis of said rotatable arrangement.
Valley et al. disclose a catheter (300), wherein a distal pressure transducer (330) is mounted at the distal tip (332) of the catheter (column 22, lines 22-24, 37-39; Figure 7A).  The distal pressure transducer (330) electronically monitors the pressure and transmits a signal along signal wires (334, 336) to electrical connections (338, 340) within an electrical connector (324) on the proximal hub (308) of the catheter (300) (column 22, lines 39-44; Figure 7A).  The signal wires (334, 336) from the pressure transducer may extend through the annular inflation lumen (316) and may be spiraled around the inner tube (302) so that they do not adversely affect the bending characteristics of the catheter (300) (column 23, lines 34-42; Figure 7A, note that the the wires spiraling around the inner tube would result in the signal wires of the pressure transducer/sensor (i.e. second signal channel) resulting in a plurality of conductive rings  whose axes are substantially aligned with the axis of the catheter body).  
Before the effective filing date of the claimed invention, it would have been obvious to substitute the pressure transducer/sensor of Lu et al. with a pressure transducer/sensor which has a signal channel (i.e. “second signal channel”) that . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmitt et al. (US Pub No. 2011/0178413) disclose a rotational OCT imaging catheter that also functions as an intravascular pressure monitor and comprises a torque cable (214) (paragraphs [0042], [0075]; Figure 10).  Petroff et al. (US Pub No. 2014/0094697) disclose a pressure sensing OCT catheter which uses an electrical pressure transducer (269) to measure pressure and uses electrical wires (Abstract; paragraph [0122]; Figure 13).  Courtney et al. (US Pub No. 2008/0177183) disclose an imaging probe with combined ultrasound and optical means of imaging (Abstract; paragraph [0172]; Figure 13).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793